Citation Nr: 1134255	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  07-21 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder prior to December 13, 2005.
 
2.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder and bipolar disorder since December 13, 2005.

3.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel

INTRODUCTION

The Veteran served on active duty from February 1967 to April 1970 and from May 1974 to November 1978 with approximately two years of active service between those two periods of service. 
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file was subsequently transferred to the Pittsburgh, Pennsylvania, VA RO.

In January 2010, the Board remanded these claims for further development.  

In a May 2011 rating decision, the Appeals Management Center assigned a 70 percent rating for "PTSD, now evaluated with bipolar disorder," effective December 13, 2005, the date of the receipt of the Veteran's claim for an increased rating.  Pursuant to Hart v. Mansfield, 21 Vet. App. 505, 510 (2007), VA must consider whether an increased rating is warranted during the one-year period prior to the date of the claim.  Hence, the issues are as stated on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In January 2010, the Board remanded the claims for further development, to include a VA examination.

In a March 2010 VA examination report the examiner opined that the bipolar disorder was unrelated to military service and was not caused or aggravated by PTSD.  The VA examiner assigned a Global Assessment of Functioning score of 65 due solely to PTSD and a Global Assessment of Functioning score of 50 due solely to the bipolar disorder.  

In the May 2011 rating decision the Appeals Management Center, without explanation, in essence granted entitlement to service connection for a bipolar disorder.  The Appeals Management Center did not address conflicting medical nexus evidence but simply stated that the "symptoms of bipolar disorder will now be addressed with his symptoms of post traumatic stress disorder due to an overlap of symptoms."  May 2011 rating decision, page 2.  Notably, the rating decision prepared by the Appeals Management Center also listed "bipolar disorder" as a disorder to be considered for pension purposes only.

Significantly, the Appeals Management Center did not issue a supplemental statement of the case addressing the issue of an increased rating for posttraumatic stress disorder.  Therefore, the development conducted did not comply with the directives of the January 2010 Board remand, and the case must be remanded.  Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, the supplement statement of the case issued in May 2011 addressing the issue of entitlement to a total disability rating based on individual unemployability did not address the employment impairment caused by the now-essentially service-connected bipolar disorder but rather discussed only the impact of posttraumatic stress disorder on employment.  

The March 2010 VA examination report reflects that the Veteran volunteers at an accounting office 12 hours a day five days a week.  A March 2008 VA treatment record shows that the appellant spends most of his days running errands at his friend's accounting office and "socializing around town."  In light of these findings a VA social and industrial survey to assess the Veteran's ability to work and day-to-day functioning in light of each service-connected disorder, is necessary.  In addition, an opinion by a VA vocational rehabilitation specialist is in order.  

In August 2006, VA received records from the Social Security Administration pertaining to the Veteran's receipt of Social Security disability benefits.  A November 2009 VA treatment record reveals that the appellant had applied for an increase in Social Security disability benefits.  VA must obtain any additional records from the Social Security Administration.

A February 2006 VA treatment record reflects the Veteran received emergency-room treatment on February 17, 2006, at the Sewickley Valley Hospital for complaints of tearing up his room and some boxes.  VA must obtain records from this facility.

Finally, VA should obtain any additional records from the VA Pittsburgh Healthcare System since March 2010.

Accordingly, the case is REMANDED for the following action:
 
1.  The Appeals Management Center should obtain the treatment records from the emergency-room treatment on February 17, 2006, at the Sewickley Valley Hospital and any treatment records from the VA Pittsburgh Healthcare System dating since March 2010.  Any new records obtained should be associated with the Veteran's claims folder.  Duplicate records should not be added to the claims file.  If the Appeals Management Center cannot locate any identified Federal record, they must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The Appeals Management Center must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  The Appeals Management Center should contact the Social Security Administration in order to obtain, if available, any new records pertaining to the Veteran of disability benefits from that agency since November 2009.  Any new records so obtained should be associated with the appellant's VA claims folder.  Duplicate records should not be added to the claims file.  If the Appeals Management Center cannot locate any pertinent new  records, the Appeals Management Center must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The Appeals Management Center must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond. 

3.  Thereafter, the Appeals Management Center must conduct a VA a social and industrial survey to assess the Veteran's employment history and day-to-day functioning, as well as to assess the impact of each service-connected disorder.  The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran is unable to obtain and retain substantially gainful employment based on the service-connected PTSD, bipolar disorder (assuming the disorder remains a service connected disorder), essential hypertension, and post-operative residual scars from multiple right knee cellulitis.  A complete rationale for any opinion offered must be provided.

In preparing any opinion, the examiner must note the following terms:

* "It is due to" means 100 percent assurance of relationship.
* "It is at least as likely as not" means 50 percent or more.
* "It is not at least as likely as not" means less than a 50 percent chance.
* "It is not due to" means 100 percent assurance of non relationship.

A written copy of the report should be inserted into the claims file.

4.  The Appeals Management Center must have the Veteran's claims file reviewed by a VA vocational rehabilitation specialist.  The specialist must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran is unable to obtain and retain substantially gainful employment based on the service-connected PTSD, bipolar disorder (assuming the disorder remains a service connected disorder), essential hypertension, and post-operative residual scars from multiple right knee cellulitis.  A complete rationale for any opinion offered must be provided.

In preparing any opinion, the specialist must note the following terms:

* "It is due to" means 100 percent assurance of relationship.
* "It is at least as likely as not" means 50 percent or more.
* "It is not at least as likely as not" means less than a 50 percent chance.
* "It is not due to" means 100 percent assurance of non relationship.

A written copy of the report should be inserted into the claims file.

5.  The Veteran is to be notified that it is his responsibility to participate in the social and industrial survey and to cooperate in the development of the claims.  
 
6.  After the development requested is completed, the Appeals Management Center should review all reports to ensure that they are in complete compliance with the directives of this REMAND.  If the survey or report is deficient in any manner, the Appeals Management Center must implement corrective procedures at once.
 
7.  Thereafter, the Appeals Management Center should readjudicate the claims of entitlement to an increased rating for PTSD and bipolar disorder since December 13, 2005; entitlement to an increased rating for PTSD prior to December 13, 2005; and entitlement to a total disability rating based on individual unemployability.  If any benefit is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

